DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	The present application is a 35 U.S.C. 371 national stage application of International Application No. PCT/CN2018/119662, filed on December 7, 2018, which claims priority to Chinese Patent Application No. 201811390170.X filed on November 21, 2018.  On March 4, 2021, a certified copy of this document was received by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Preliminary Amendment Acknowledged
3.	The 03/04/2021 preliminary amendment includes: (a) the specification is currently amended; (b) claims 4 and 15 are currently amended; and (c) claims 1-3, 5-14 and 16-20 are original.  Claims 1-20 are currently pending and an office action on the merits follows.
Specification Objections
4.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “DRIVE CIRCUIT FOR ADJUSTING A VOLTAGE REQUIRED FOR AGING DETECTION USING A FEEDBACK CIRCUIT, AND DISPLAY PANEL”.
5.	The abstract needs to be amended to: (i) remove “Provided are” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”); and (ii) remove “a drive circuit and a display panel” to not repeat information from the title (see MPEP Section 608, especially – “The language…should not repeat information given in the title”).
Claim Objections
6.	Claims 13-20 are objected to because of the following informalities:
	Claim 13 at line 112 needs to be changed from “the second output terminal of the adjustment branch” to “a second output terminal of the adjustment branch” to correct a lack of antecedent basis issue.  Note this change would provide a proper antecedent basis for “the second output terminal of the adjustment branch” in claim 14 at line 5.  Appropriate correction is required.  This objection applies to claims 14-20 that depend upon claim 13.
Claim Rejections – Nonstatutory Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
8.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
9.	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
10.	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of the present application
Claim 1 of U.S. Patent Application No. 17/270,203
A drive circuit comprising:



a detection signal generation circuit for receiving a trigger signal and generating a detection control signal for an aging detection according to the trigger signal;



and a feedback circuit, a first input terminal of the feedback circuit being electrically connected with a voltage output terminal of the drive chip, 

a second input terminal of the feedback circuit being electrically connected with an output terminal of the detection signal generation circuit, an output terminal of the feedback circuit being electrically connected with a feedback voltage input terminal of the drive chip, the feedback circuit, being configured for receiving the detection control signal output by the detection signal generation circuit and the working voltage provided by the drive chip, 

generating a feedback voltage according to the detection control signal and the working voltage and output the feedback voltage to the drive chip, thereby the drive chip adjusting the working voltage to a voltage required for the aging detection according to the feedback voltage.




a detection signal generation circuit for receiving a first voltage and a second voltage and generating a detection control signal for performing an aging detection according to first voltage signal and the second voltage signal;

and a feedback circuit, a first input terminal of the feedback circuit being electrically connected with  a voltage output terminal of the drive chip

a second input terminal of the feedback circuit being electrically connected with an output terminal of the detection signal generation circuit, and a first output terminal of the feedback circuit being electrically connected with a feedback voltage input terminal of the drive chip, the feedback circuit, being configured for receiving the detection control signal output by the detection signal generation circuit and the working voltage provided by the drive chip, 

generating a feedback voltage according to the detection control signal and the working voltage and output the feedback voltage to the drive chip, thereby the drive chip adjusting the working voltage to a voltage required for the aging detection according to the feedback voltage.

Claim 12 of the present application
Claim 14 of U.S. Patent Application No. 17/270,203


A display panel comprising:

a display area for displaying according to a drive signal, 

and a peripheral circuit area electrically
connected with the display area for supplying power to the display area and 

a drive chip for outputting a working voltage;

a detection signal generation circuit for receiving a trigger signal and generating a detection control signal for an aging detection according to the trigger signal; 




and a feedback circuit, a first input terminal of the feedback circuit being electrically connected with a voltage output terminal of the drive chip, a second input terminal of the feedback circuit being electrically connected with an output terminal of the detection signal generation circuit, an output terminal of the feedback circuit being electrically connected with a feedback voltage input terminal of the drive chip, the feedback circuit being configured for receiving the detection control signal output by the detection signal generation circuit and the working voltage provided by the drive chip, generating a feedback voltage according to the detection control signal and the working voltage and output the feedback voltage to the drive chip, thereby the drive chip adjusting the working voltage to a voltage required for the aging detection according to the feedback voltage.


a display area for displaying according to a drive signal, 

and a peripheral circuit area electrically
connected with the display area for supplying power to the display area and 

a drive chip for outputting a working voltage;

a detection signal generation circuit for receiving a first voltage signal and a second voltage signal, and generating a detection control signal for performing an aging detection according to the first voltage signal and the second voltage signal; 

and a feedback circuit, a first input terminal of the feedback circuit being electrically connected with a voltage output terminal of the drive chip, a second input terminal of the feedback circuit being electrically connected with an output terminal of the detection signal generation circuit, and a first output terminal of the feedback circuit being electrically connected with a feedback voltage input terminal of the drive chip, the feedback circuit being configured for receiving the detection control signal output by the detection signal generation circuit and the working voltage provided by the drive chip, generating a feedback voltage according to the detection control signal and the working voltage and output the feedback voltage to the drive chip, thereby the drive chip adjusting the working voltage to a voltage required for the aging detection according to the feedback voltage.


11. 	Claims 1 and 12 are rejected based on nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent Application No. 17/270,203 in view of U.S. Patent Pub. No. 2018/0373094 A1 to Ryoo et al. (“Ryoo”).    
claim 1, claim 1 of U.S. Patent Application No. 17/270,203 does not expressly disclose a detection signal generation circuit for receiving a trigger signal and generating a detection control signal for an aging detection according to the trigger signal.
	Ryoo discloses a detection signal generation circuit(310)(FIGs. 3-4; ¶¶0030-0031, 0034-0035) for receiving a trigger signal(one of 323 having a minimum voltage)(FIGs. 3-4: 310; ¶0030) and generating a detection control signal(output of 414)(FIG. 4; ¶0035) according to the trigger signal(one of 323)(FIGs. 3-4: 310; ¶¶0034-0035).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 1 of U.S. Patent Application No. 17/270,203 with Ryoo to provide a drive circuit that saves power (i.e., by only generating a detection control signal when needed).

As to claim 12, claim 14 of U.S. Patent Application No. 17/270,203 does not expressly disclose a detection signal generation circuit for receiving a trigger signal and generating a detection control signal according to the trigger signal.
Ryoo discloses a detection signal generation circuit(310)(FIGs. 3-4; ¶¶0030-0031, 0034-0035) for receiving a trigger signal(one of 323 having a minimum voltage)(FIGs. 3-4: 310; ¶0030) and generating a detection control signal(output of 414)(FIG. 4; ¶0035) according to the trigger signal(one of 323)(FIGs. 3-4: 310; ¶¶0034-0035).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 14 of U.S. Patent Application No. 17/270,203 with Ryoo to provide a display panel having a drive circuit that saves power (i.e., by only generating a detection control signal when needed).
Claim Rejections – 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0373094 A1 to Ryoo et al. (“Ryoo”) in view of China Patent Pub. No. 209593813 U to Li.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to claim 1, Ryoo discloses a drive circuit(300)(FIGs. 3-4; ¶¶0027, 0033)
comprising:
	a drive circuitry(306, 407)(FIGs. 3-4: PVIN; ¶¶0028-0029, 0034, 0036-0037) for outputting a working voltage (FIGs. 3-4: 306, 407; ¶¶0028-0029, 0034);
	a detection signal generation circuit(310)(FIGs. 3-4; ¶¶0030-0031, 0034-0035) for receiving a trigger signal(one of 323 having a minimum voltage)(FIGs. 3-4: 310; ¶0030) and generating a detection control signal(output of 414)(FIG. 4; ¶0035) according to the trigger signal(one of 323)(FIGs. 3-4: 310; ¶¶0034-0035); and
	a feedback circuit(406, 420)(FIG. 4; ¶¶0033, 0036), a first input terminal(316)(FIG. 4; ¶0029) of the feedback circuit(406, 420)(FIG. 4; ¶¶0033, 0036) being electrically connected with a voltage output terminal of the drive circuitry(306, 407)(FIGs. 3-4: PVIN; ¶¶0028-0029, 0034, 0036-0037), a second input terminal(arrow from 414 to 406)(FIG. 4: 414, 406; ¶¶0035-0036) of the feedback circuit(406, 420)(FIG. 4; ¶¶0033, 0035) being electrically connected with an output terminal(output of 414)(FIG. 4; ¶0035) of the detection signal generation circuit(310)(FIGs. 3-4; ¶¶0030-0031, 0034-0035), an output terminal(406’s output terminal)(FIG. 4; ¶¶0033, 0036) of the feedback circuit(406, 420)(FIG. 4; ¶¶0033, 0036) being electrically connected with a feedback voltage input terminal(arrow into 407)(FIG. 4; ¶¶0034, 0037) of the drive circuitry(306, 407)(FIGs. 3-4: PVIN; ¶¶0028-0029, 0034, 0036-0037), the feedback circuit(406, 420)(FIG. 4; ¶¶0033, 0036) being configured for receiving the detection control signal(output of 414)(FIG. 4; ¶0035) output by the detection signal generation circuit(310)(FIGs. 3-4; ¶¶0030-0031, 0034-0035), and the working voltage(output voltage of switching regulator)(FIGs. 3-4: 306, 407; ¶¶0028-0029, 0034, 0036) provided by the drive circuitry(306, 407)(FIGs. 3-4: PVIN; ¶¶0028-0029, 0034, 0036-0037), generating a feedback voltage(arrow from 406 to 407)(FIGs. 3-4: 306, 406, 407; ¶¶0028-0029, 0034, 0036-0037) according to the detection control signal (FIG. 4: 402, 404, 414; ¶¶0034-0035, 0037) and the working voltage(output voltage of switching regulator)(FIGs. 3-4: 306, 407; ¶¶0028-0029, 0034, 0036) and output the feedback voltage(arrow from 406 to 407)(FIGs. 3-4: 306, 406, 407; ¶¶0028-0029, 0034, 0036-0037) to the drive circuitry(arrow from 406 to 407)(FIGs. 3-4: PVIN; ¶¶0028-0029, 0034, 0036-0037), thereby the drive circuitry(306, 407)(FIGs. 3-4: PVIN; ¶¶0028-0029, 0034, 0036-0037) adjusting the working voltage (FIGs. 3-4: 306, 407; ¶¶0028-0029, 0034) to a voltage required according to the feedback voltage(arrow from 406 to 407)(FIGs. 3-4: 306, 406, 407; ¶¶0028-0029, 0034, 0036-0037).
	Ryoo does not expressly disclose a drive chip; a detection signal generation circuit generating a detection control signal for an aging detection; the aging detection according to the feedback voltage. 

    PNG
    media_image3.png
    439
    1265
    media_image3.png
    Greyscale

Li discloses a drive chip(p 9, ¶3, especially – “constant current chip”); a detection signal generation circuit(130)(FIG. 1; p 9, ¶3; p 12, ¶¶1 and 5) generating a detection control signal(EN OR FB)(FIG. 1; p 9, ¶4) for an aging detection (p 9, ¶¶3-4; p 12, ¶¶1 and 5); the aging detection according to the feedback voltage(FB)(FIG. 1; p 9, ¶¶3-4; p 12, ¶¶1 and 5). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ryoo to include: (i) Li’s teaching of a drive chip to provide a drive circuit that is more reliable and more compact and thus minimizes the non-display area of a device including the drive circuit; (ii) Li’s teaching of a detection signal generation circuit generating a detection control signal for an aging detection; the aging detection according to the feedback voltage to provide a working voltage that compensates for aging of a light emitting component (see e.g., p 12, ¶1) so that the brightness of displayed images is not decreased.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0373094 A1 to Ryoo et al. (“Ryoo”) in view of China Patent Pub. No. 209593813 U to Li in view of U.S. Patent Pub. No. 2018/0314119 A1 to Zuo et al. (“Zuo”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

As to claim 12, Ryoo discloses a display panel(100)(FIG. 1; ¶0020) comprising: a display area(110)(FIG. 1; ¶0020) for displaying according to a drive signal (¶0026); a drive circuit(300)(FIGs. 3-4; ¶¶0027, 0033);
and the drive circuit(300)(FIGs. 3-4; ¶¶0027, 0033) comprises:
	a drive circuitry(306, 407)(FIGs. 3-4: PVIN; ¶¶0028-0029, 0034, 0036-0037) for outputting a working voltage (FIGs. 3-4: 306, 407; ¶¶0028-0029, 0034);
	a detection signal generation circuit(310)(FIGs. 3-4; ¶¶0030-0031, 0034-0035) for receiving a trigger signal(one of 323 having a minimum voltage)(FIGs. 3-4: 310; ¶0030) and generating a detection control signal(output of 414)(FIG. 4; ¶0035) according to the trigger signal(one of 323)(FIGs. 3-4: 310; ¶¶0034-0035); and
	a feedback circuit(406, 420)(FIG. 4; ¶¶0033, 0036), a first input terminal(316)(FIG. 4; ¶0029) of the feedback circuit(406, 420)(FIG. 4; ¶¶0033, 0036) being electrically connected with a voltage output terminal of the drive the drive circuitry(306, 407)(FIGs. 3-4: PVIN; ¶¶0028-0029, 0034, 0036-0037), a second input terminal(arrow from 414 to 406)(FIG. 4: 414, 406; ¶¶0035-0036) of the feedback circuit(406, 420)(FIG. 4; ¶¶0033, 0035) being electrically connected with an output terminal(output of 414)(FIG. 4; ¶0035) of the detection signal generation circuit(310)(FIGs. 3-4; ¶¶0030-0031, 0034-0035), an output terminal(406’s output terminal)(FIG. 4; ¶¶0033, 0036) of the feedback circuit(406, 420)(FIG. 4; ¶¶0033, 0036) being electrically connected with a feedback voltage input terminal(arrow into 407)(FIG. 4; ¶¶0034, 0037) of the drive circuitry(306, 407)(FIGs. 3-4: PVIN; ¶¶0028-0029, 0034, 0036-0037), the feedback circuit(406, 420)(FIG. 4; ¶¶0033, 0036)
being configured for receiving the detection control signal(output of 414)(FIG. 4; ¶0035) output by the detection signal generation circuit(310)(FIGs. 3-4; ¶¶0030-0031, 0034-0035), and the working voltage(output voltage of switching regulator)(FIGs. 3-4: 306, 407; ¶¶0028-0029, 0034, 0036) provided by the drive circuitry(306, 407)(FIGs. 3-4: PVIN; ¶¶0028-0029, 0034, 0036-0037), generating a feedback voltage(arrow from 406 to 407)(FIGs. 3-4: 306, 406, 407; ¶¶0028-0029, 0034, 0036-0037) according to the detection control signal(FIG. 4: 402, 404, 414; ¶¶0034-0035, 0037) and the working voltage(output voltage of switching regulator)(FIGs. 3-4: 306, 407; ¶¶0028-0029, 0034, 0036) and output the feedback voltage(arrow from 406 to 407)(FIGs. 3-4: 306, 406, 407; ¶¶0028-0029, 0034, 0036-0037) to the drive circuitry(arrow from 406 to 407)(FIGs. 3-4: PVIN; ¶¶0028-0029, 0034, 0036-0037), thereby the drive circuitry(306, 407)(FIGs. 3-4: PVIN; ¶¶0028-0029, 0034, 0036-0037) adjusting the working voltage (FIGs. 3-4: 306, 407; ¶¶0028-0029, 0034) to a voltage required according to the feedback voltage(arrow from 406 to 407)(FIGs. 3-4: 306, 406, 407; ¶¶0028-0029, 0034, 0036-0037).
Ryoo does not expressly disclose and a peripheral circuit area electrically connected with the display area for supplying power to the display area and providing the drive signal; wherein the peripheral circuit area comprises a drive circuit; a drive chip; a detection signal generation circuit generating a detection control signal for an aging detection; the aging detection according to the feedback voltage.
Li discloses a drive chip(p 9, ¶3, especially – “constant current chip”); a detection signal generation circuit(130)(FIG. 1; p 9, ¶3; p 12, ¶¶1 and 5) generating a detection control signal(EN OR FB)(FIG. 1; p 9, ¶4) for an aging detection (p 9, ¶¶3-4; p 12, ¶¶1 and 5); the aging detection according to the feedback voltage(FB)(FIG. 1; p 9, ¶¶3-4; p 12, ¶¶1 and 5). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ryoo to include: (i) Li’s teaching of a drive chip to provide display panel having a drive circuit that is more reliable and more compact and thus minimizes the non-display area of a device including the drive circuit; (ii) Li’s teaching of a detection signal generation circuit generating a detection control signal for an aging detection; the aging detection according to the feedback voltage to provide a display panel having a working voltage that compensates for aging of a light emitting component (see e.g., p 12, ¶1) so that the brightness of displayed images is not decreased.
Zuo discloses and a peripheral circuit area (¶¶0010, 0016) electrically connected with the display area for supplying power to the display area and providing the drive signal (¶¶0010-0012, 0016); wherein the peripheral circuit area comprises a drive circuit (¶¶0010-0012, 0016).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ryoo modified by Li with Zhu to provide a display panel that is able to display an image with a high resolution (i.e., by locating the non-light emitting components outside of the display area).
Allowable Subject Matter/Potentially Allowable Subject Matter
15.	Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  If the above-stated claim objections for claims 13-20 are overcome, then they would allowable if rewritten in independent form.
Reasons for Allowance
16.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

claim 2 identifies the distinct features: “a second input terminal(FIG. 2: 320’s top electrode) of the switch branch(FIG. 2: 320) being electrically connected with the adjustment branch(FIG. 2: 310) through a second output terminal(FIG. 2: 313’s lower electrode) of the adjustment branch(FIG. 2: 310); and the switch branch(FIG. 2: 320) being configured for receiving the detection control signal(FIG. 2: 222’s output terminal outputs signal to 321’s gate terminal), and controlling the feedback voltage(FIG. 2: VFB) output by the adjustment branch(FIG. 2: 310) according to the detection control signal(FIG. 2: 222’s output terminal outputs signal to 321’s gate terminal)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0373094 A1 to Ryoo et al. (“Ryoo”) and China Patent Pub. No. 209593813 U to Li, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 2, Ryoo modified by Li teaches the drive circuit of claim 1, as applied above.
	Ryoo modified by Li teaches wherein the feedback circuit(Ryoo: FIG. 4: 406, 420; ¶¶0033, 0036), comprises:
	an adjustment branch(Ryoo: FIG. 4: 406; ¶0036) electrically connected with the voltage output terminal of the drive chip(Ryoo: FIGs. 3-4: PVIN, 306, 407; ¶¶0028-0029, 0034, 0036-0037; Li: p 9, ¶3, especially – “constant current chip”) through the first input terminal of the feedback circuit(Ryoo: FIG. 4: 316, 406, 420; ¶¶0029, 0033, 0036), and electrically connected with the feedback voltage input terminal of the drive chip through the output terminal of the feedback circuit
Ryoo: FIGs. 3 and 4: 306, 406, 407, 420, PVIN; ¶¶0028-0029, 0034, 0036-0037; Li: p 9, ¶3, especially – “constant current chip”), the adjustment branch(Ryoo: FIG. 4: 406; ¶0036) being configured for generating the feedback voltage(Ryoo: FIGs. 3-4: 306, 406, 407; ¶¶0028-0029, 0034, 0036-0037) according to the detection control signal(Ryoo: FIG. 4: output of 414; ¶0035) and the working voltage(Ryoo: FIGs. 3-4: 306, 407; ¶¶0028-0029, 0034, 0036) and outputting the feedback voltage to the drive chip(Ryoo: FIGs. 3-4: 306, 406, 407; ¶¶0028-0029, 0034, 0036-0037; Li: p 9, ¶3, especially – “constant current chip”), thereby the drive chip(Ryu: FIGs. 3-4: 306, 407, PVIN; ¶¶0028-0029, 0034, 0036-0037; Li: p 9, ¶3, especially – “constant current chip”) adjusting the working voltage to the voltage required for the aging detection according to the feedback voltage(Ryoo: FIGs. 3-4: 306, 406, 407; ¶¶0028-0029, 0034, 0036-0037; Li: FIG. 1: FB; p 9, ¶¶3-4; p 12, ¶¶1 and 5); and
	a switch branch (Ryoo: FIG. 4: switches between PVIN and PGND and the wiring connection directly connected to these switches; ¶0037), a first input terminal of the switch branch (Ryoo: FIG. 4: a drain/source terminal of the upper switch closest to PVIN; ¶0037) being electrically connected with the output terminal of the detection signal generation circuit(Ryoo: FIGs. 3-4: 310’s output to 406; ¶¶0030-0031, 0034-0035, 0045), a second input terminal of the switch branch (Ryoo: FIG. 4: a gate terminal of the upper switch closest to PVIN; ¶0037) being electrically connected with the adjustment branch through a first output terminal of the adjustment branch (Ryoo: FIG. 4: arrow from 406 to 407; ¶0036), and an output terminal of the switch branch (Ryoo: FIG. 4: node between two switches; ¶0037) being electrically connected with the feedback voltage input terminal(Ryoo: FIG.  of the drive chip(Ryoo: FIGs. 3-4: PVIN, 306, 407; ¶¶0028-0029, 0034, 0036-0037; p 9, ¶3, especially – “constant current chip”), and the output terminal of the feedback circuit(Ryoo: FIG. 4: 406’s output, 420; ¶¶0033, 0036); and controlling the feedback voltage(Ryoo: FIGs. 3-4: 306, arrow from 406 to 407; ¶¶0028-0029, 0034, 0036-0037)
output by the adjustment branch(Ryoo: FIG. 4: 406; ¶0036) according to the detection control signal(Ryoo: FIG. 4: output of 414; ¶0035).
	The motivation to combine Li is set forth above for claim 1.
	Ryoo modified by Li does not teach a second input terminal of the switch branch being electrically connected with the adjustment branch through a second output terminal of the adjustment branch; and the switch branch being configured for receiving the detection control signal and controlling the feedback voltage output by the adjustment branch according to the detection control signal, with all other limitations as claimed.
Dependent claim 13 identifies the distinct features: “a second input terminal(FIG. 2: 320’s top electrode) of the switch branch(FIG. 2: 320) being electrically connected with the adjustment branch(FIG. 2: 310) through the second output terminal(FIG. 2: 313’s lower electrode) of the adjustment branch(FIG. 2: 310); and the switch branch(FIG. 2: 320) being configured for receiving the detection control signal(FIG. 2: 222’s output terminal outputs signal to 321’s gate terminal), and controlling the feedback voltage(FIG. 2: VFB) output by the adjustment branch(FIG. 2: 310) according to the detection control signal(FIG. 2: 222’s output terminal outputs signal to 321’s gate terminal)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0373094 A1 to Ryoo et al. (“Ryoo”); China Patent Pub. No. 209593813 U to Li and U.S. Patent Pub. No. 2018/0314119 A1 to Zuo et al. (“Zuo”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 13, Ryoo modified by Li and Zhu teaches the drive circuit of claim 12, as applied above.
	Ryoo modified by Li and Zhu further teaches wherein the feedback circuit(Ryoo: FIG. 4: 406, 420; ¶¶0033, 0036) comprises:
	an adjustment branch(Ryoo: FIG. 4: 406; ¶0036) electrically connected with the voltage output terminal of the drive chip(Ryoo: FIGs. 3-4: PVIN, 306, 407; ¶¶0028-0029, 0034, 0036-0037; Li: p 9, ¶3, especially – “constant current chip”) through the first input terminal of the feedback circuit(Ryoo: FIG. 4: 316, 406, 420; ¶¶0029, 0033, 0036), and electrically connected with the feedback voltage input terminal of the drive chip through the output terminal of the feedback circuit(Ryoo: FIGs. 3 and 4: 306, 406, 407, 420, PVIN; ¶¶0028-0029, 0034, 0036-0037; Li: p 9, ¶3, especially – “constant current chip”), the adjustment branch(Ryoo: FIG. 4: 406; ¶0036), the adjustment branch(Ryoo: FIG. 4: 406; ¶0036) being configured for generating the feedback voltage(Ryoo: FIGs. 3-4: 306, 406, 407; ¶¶0028-0029, 0034, 0036-0037) according to the detection control signal(Ryoo: FIG. 4: output of 414; ¶0035) and the working voltage(Ryoo: FIGs. 3-4: 306, 407; ¶¶0028-0029, 0034, 0036) and outputting the feedback voltage to the drive chip(Ryoo: FIGs. 3-4: 306, 406, 407; ¶¶0028-0029, 0034, 0036-0037; Li: p 9, ¶3, especially – “constant current chip”), thereby the drive chip(Ryu: FIGs. 3-4: 306, 407, PVIN; ¶¶0028-0029, 0034, 0036-0037; Li: p 9, ¶3, especially – “constant current chip”) adjusting the working voltage to the voltage required for the aging detection according to the feedback voltage(Ryoo: FIGs. 3-4: 306, 406, 407; ¶¶0028-0029, 0034, 0036-0037; Li: FIG. 1: FB; p 9, ¶¶3-4; p 12, ¶¶1 and 5); and
	a switch branch(Ryoo: FIG. 4: switches between PVIN and PGND and the wiring connection directly connected to these switches; ¶0037), a first input terminal of the switch branch(Ryoo: FIG. 4: a drain/source terminal of the upper switch closest to PVIN; ¶0037) being electrically connected with the output terminal of the detection signal generation circuit(Ryoo: FIGs. 3-4: 310’s output to 406; ¶¶0030-0031, 0034-0035, 0045), a second input terminal of the switch branch(Ryoo: FIG. 4: a gate terminal of the upper switch closest to PVIN; ¶0037) being electrically connected with the adjustment branch through the first output terminal of the adjustment branch(Ryoo: FIG. 4: arrow from 406 to 407; ¶0036), and an output terminal of the switch branch (Ryoo: FIG. 4: node between two switches; ¶0037) being electrically connected with the feedback voltage input terminal(Ryoo: FIG. 4: arrow into 407; ¶¶0034, 0037) of the drive chip(Ryoo: FIGs. 3-4: PVIN, 306, 407; ¶¶0028-0029, 0034, 0036-0037; p 9, ¶3, especially – “constant current chip”) and the output terminal of the feedback circuit(Ryoo: FIG. 4: 406’s output, 420; ¶¶0033, 0036), and controlling the feedback voltage(Ryoo: FIGs. 3-4: 306, arrow from 406 to 407; ¶¶0028-0029, 0034, 0036-0037) output by the adjustment branch(Ryoo: FIG. 4:  according to the detection control signal(Ryoo: FIG. 4: output of 414; ¶0035).
	The motivation to combine Li is set forth above for claim 12.
	Ryoo modified by Li and Zhu does not expressly disclose a second input terminal of the switch branch being electrically connected with the adjustment branch through the second output terminal of the adjustment branch and the switch branch being configured for receiving the detection control signal and controlling the feedback voltage output by the adjustment branch according to the detection control signal, with all other limitations as claimed.
Other Relevant Prior Art
17.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2018/0322829 A1 to Xie, which discloses a drive chip(IC1)(FIG. 2; ¶0054); a detection signal generation circuit(IC2)(FIG. 2: G2; ¶0063) generating a detection control signal(G2 ON signal)(FIG. 2; ¶0063) for an aging detection (FIG. 2: G2, IC2; ¶0063).


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Ma discloses a display circuit that provides a stable output voltage using feedback to correct for aging (see e.g., Abstract, FIG. 2; p 6, ¶3).
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692